Citation Nr: 0823090	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-14 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a cold injury, left and right hands. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1963 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By way of a March 2007 RO decision, service connection for a 
right ankle disability was granted. As this is a full benefit 
of the claim sought, this issue is no longer before the 
Board. 

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of a cold injury, left and right 
hands is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A left knee disability was not caused or aggravated by any 
incident of active duty service.

2. A right knee disability was not caused or aggravated by 
any incident of active duty service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a left knee disability are not met. 38 U.S.C.A. §§  1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2. The criteria for the establishment of service connection 
for a right knee disability are not met. 38 U.S.C.A. 
§§  1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 2002 
and March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide and; (3) 
informing the veteran about the information and evidence he 
was expected to provide. Additionally, the March 2006 letter 
provided notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Even though the notice 
provided by the March 2006 letter was not timely, VA may 
proceed with adjudication of a claim if errors in the timing 
or content of the VCAA notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). In this 
instance, the denial of the claims in this decision makes the 
timing error non-prejudicial. Id. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and numerous private medical records are 
associated with the claims file. 

Additionally, the veteran was afforded a VA examination in 
connection with his claims. See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Analyses

The veteran contends that his bilateral knee disabilities are 
related to his active military service. Because the 
preponderance of the competent evidence is against a finding 
that any current knee disorder is related to service, the 
claims will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran contends that strenuous physical activity during 
active service resulted in his current bilateral knee 
condition. The veteran's service medical records do not 
reflect any complaints or treatments for any knee condition. 

While the veteran was treated during military service in 
January 1969 for a sprained right ankle and in August 1981 
and March 1984 for left ankle symptoms following sports 
activities, his service medical records reflect no complaints 
relative to either knee. The veteran's service medical 
records include periodic comprehensive physical examinations. 
Dated in August 1966, August 1969, September 1973, September 
1974 and December 1976, these clinical evaluations reflect no 
complaints or findings relative to any knee symptoms or 
abnormalities, and the veteran consistently denied then 
having, or "ever hav[ing] had" such symptoms as "trick" or 
locked knees.  

At his June 1984 separation examination, the veteran reported 
that he did not have a trick or locked knee or swollen or 
painful joints. The veteran's knees were clinically evaluated 
and found to be normal.

Because these records were generated with a view towards 
ascertaining the veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value. Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Moreover, although the veteran has alleged that he had 
numerous instances of knee symptoms throughout his active 
military service, the service medical records do not support, 
and indeed contradict this assertion. Caluza v. Brown, 7 Vet. 
App. 498  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 
1997); (In general, that the Board has the authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence).  

Private medical records, dated April 1996, reflect the first 
complaints of left knee pain. The veteran reported knee pain 
after falling at work, and had a contusion from the fall. A 
radiograph report, dated August 1996, shows that the veteran 
had early osteoarthritis in his left knee that was consistent 
with age. More recently, private medical records, dated 
October 2002, reflect that he experienced chronic bilateral 
knee pain. 

The veteran underwent a June 2003 VA examination. Upon 
physical examination, the veteran had a near full range of 
motion in both knees with no pain, fatigue, weakness, lack of 
endurance, or incoordination. Radiographs of both knees 
returned normal. The examiner diagnosed the veteran with 
mild, bilateral patellofemoral syndrome.   

While the veteran argues that he developed his current knee 
disorders during or as a result of active military service, 
his contention is based upon his contradicted account of 
having had knee symptoms during active duty. To the extent 
that the veteran argues this theory, his contention is not 
competent medical evidence. It is well-established that  
laypersons, such as the appellant, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

There is no otherwise no probative evidence of record showing 
that the veteran had a knee condition during, or as a result 
of active service. The medical evidence shows that the first 
complaints of knee pain occurred in 1996 due to a injury, 
nearly ten years following separation. Radiographs from 
August 1996 reveal osteoarthritis of the left knee, but it 
was noted by competent medical authority that such a 
condition is consistent with the veteran's age, rather than a 
previous injury. There is no medical evidence suggesting that 
the current condition is related to any incident during 
active service, and the appeal is denied. 


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied. 



REMAND

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of a cold injury, left and right 
hands must be remanded for additional notice consistent with 
the recent Kent decision. Kent v. Nicholson, 20 Vet. App. 1 
(2006)

An RO decision dated in April 1985 denied the veteran's claim 
for service connection of a disorder characterized as 
"Frostbite, hands and feet." Since the veteran did not file 
a notice of appeal as to the RO decision, the decision is 
final. 38 U.S.C.A. §§ 7104, 7105 (West 2002). As a result, 
the claim may be considered on the merits only if new and 
material evidence has been submitted since the April 1985 RO 
decision. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

In Kent, the Court of Appeals for Veterans Claims (Court) 
held in part that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant. Kent, supra. It 
further held that VA must, in the context of a claim to 
reopen, examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. Id. 

The veteran has not received a notice letter in compliance 
with the Kent ruling. Therefore, the issue of entitlement to 
service connection for cold exposure residuals both hands is 
remanded for notice in compliance with the Court's decision 
in Kent. 

Of particular note, in its September 2003 decision, the RO 
found that the claim for service connection of frostbite 
residuals, both hands was "considered reopened," without 
regard to the question of whether new and material evidence 
had been submitted.

The veteran has not been correctly apprised of what evidence 
would substantiate his claim. The law provides that the 
submission of "new and material" evidence is a 
jurisdictional prerequisite to VA's review of the merits of 
the claim - stated alternatively, the RO must ascertain prior 
to deciding whether to grant service connection, whether 
sufficient evidence to reopen the claim has been submitted. 
Absent the submission of evidence that is sufficient to 
reopen the claim, VA's analysis must cease. If and only if 
new and material evidence has been submitted, VA's duty to 
develop the claim extends to the affording of a VA medical 
examination. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Advise the veteran of what evidence 
would substantiate his petition to 
reopen the claim of service connection 
for cold injury residuals of both 
hands, last denied in a September 2002 
rating decision. Apart from other 
requirements applicable under the VCAA, 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claims for the 
benefits sought by the claimant. In so 
doing, the RO/AMC will comply with any 
directives of the Veterans Benefit 
Administration and advise the claimant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).


2. The RO/AMC should take such 
additional development action as it 
deems proper with respect to the 
claims, including the conduct of any 
other appropriate VA examinations, if 
the claim is successfully reopened, and 
follow any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development. If the RO/AMC determines 
that another VA medical examination is 
necessary, it should ensure that the 
veteran's claims folder, and a copy of 
this remand, are provided to the 
examiner who should acknowledge receipt 
and review of this material in any 
report generated as a result of this 
remand.

3. Following such development, the RO 
should review and readjudicate the 
claim. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such 
action does not resolve the claim, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


